Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650) in view of Henry (US 8660522).

Regarding claim 1, Vainas discloses that “A method comprising: receiving, by one or more processors of an eyewear device, from a mobile device, data indicative of a first combination of notification attributes that trigger a first alert on the eyewear device (Vainas, in at least [0002], lines 6-8: … those notifications are also being pushed to wearable electronic devices, such as smart watches and smart eyewear, and [0012]: … notifications per source which takes into account multiple attributes of each notification, including type, sender, content, context, user past interaction, etc.); determining, by the one or more processors of the eyewear device, based on additional data received from the mobile device, that the mobile device has received a new notification (Vainas, in at least [0053], lines 6-8: … those notifications are also being pushed to wearable electronic devices, such as smart watches and smart eyewear, and [0012]: … notifications per source which takes into account multiple attributes of each notification, including type, sender, content, context, user past interaction, etc); determining, by the one or more processors of the eyewear device, that a combination of attributes of the new notification matches the first combination of notification attributes (Vainas, in at least [0053], lines 4-10: … content applications may include one or more of an incoming phone call application, a text message application, an e-mail application, a social media application, a news application, a personal assistant, a calendar application, an instant message application, or any other type of application configured to provide a notification of content to the user); and in response to determining that the combination of the attributes of the new notification matches the first combination of notification attributes, retrieving, by the one or more processors of the eyewear device, from a storage device of the eyewear device, a first visual indicator {animation} that represents the first alert (Vainas, in at least [0050], lines 1-6: … Notification module is configured to provide one or more ranked and blended notifications to the user ... In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification); and activating, by the one or more processors of the eyewear device, a visual indicator of the eyewear device in accordance with the retrieved first visual indicator {animation} to generate the first alert on the eyewear device (Vainas, in at least [0050], lines 1-6: … Notification module is configured to provide one or more ranked and blended notifications to the user ... In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification).”
	Vainas does not expressly disclose animation.
	Henry teaches that “animation (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Henry’s teaching in the method of Vainas so that a more vivid animation notification can attract more attention from the user.

Regarding claim 4, Vainas and Henry further disclose that “The method of claim 1 further comprising: generating, for display on the mobile device, a graphical user interface that includes a first option for selecting the first combination of notification attributes and a second option to selecting the first visual indicator animation (Vainas, in at least Fig. 2 and [0052], lines 1-7: User interface module 34 is configured to provide an interface to the user to allow user configuration and management of notifications. In particular embodiments, the user interface provided by user interface module 34 may include one or more of a graphical user interface, a button, a switch, a touch screen, a touchpad, or any other suitable user interface device, and [0056]) and (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”

Regarding claim 6, Vainas and Henry further disclose that “The method of claim 4, wherein the second option includes at least one of a color for the visual indicator, a number of blinks of the visual indicator, a blink duration of each blink of the visual indicator, or a visual indicator animation of a second visual indicator of the eyewear device (Vainas, in at least Fig. 2 and [0050], lines 1-9: … visual notification device 38, audible notification device 40, and vibration notification device 42. In a particular embodiment, visual notification device 38 may include an LED or onscreen display configured to provide visual indication to the user of the notification…).”

Regarding claim 7, Vainas and Henry further disclose that “The method of claim 6, wherein the visual indicator comprises a red, green and blue light emitting diode (Vainas, in at least [0016], last 2 lines: … a lower priority notifications is translated into an LED or other visual alert, wherein it is a design choice to choose different colors of LEDs and the colors of LEDs do not solve any technical problems).”

Regarding claim 8, Vainas and Henry further disclose that “The method of claim 1 further comprising storing, in the storage device of the eyewear device, the first combination of notification attributes in a list that associates a plurality of combinations of notification attributes with corresponding visual indicator animations  (Vainas, in at least [0020]: … each of the content applications is configured to function as a notification source generate a potential notification in response to receipt of a particular type of content from one or more of content sources l8a-l8d. Examples of content that may be received by wearable electronic device 12 from one or more of content sources l8a-l8d in various embodiments includes incoming phone calls, text messages, e-mails, social media updates, news updates, personal assistant updates, calendar updates, instant messages, or any other type of content; and [0016], last 3 lines: … sound and/or vibration alerts whereas a lower priority notifications is translated into an LED or other visual alert).”

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 2-3, 5, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650) and Henry (US 8660522) in view of Palme (US 20160006710).

Regarding claim 2, Vainas and Henry disclose the features of claim 1, but do not expressly disclose that The method of claim 1 further comprising: establishing a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device; receiving, via the BLE connection, the data from a first application being executed on the mobile device; and receiving, via the BLE connection, the new notification from an operating system of the mobile device after execution of the first application has been terminated.
Palme teaches that “The method of claim 1 further comprising: establishing a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device; receiving, via the BLE connection, the data from a first application being executed on the mobile device (Palme, in at least Figs. 1 & 5A, 10A-10B and [0138]: In operation 501, the wearable device 100 may receive a notification message including sender information from the device 200 connected to the wearable device 100 through short-range wireless communication…. the short-range wireless communication may include a near field communication (NFC), Bluetooth, Bluetooth Low Energy (BLE),…); and receiving, via the BLE connection, the new notification from an operating system of the mobile device after execution of the first application has been terminated (Palme, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]: In operation 1703, the wearable device 100 may display the content included in the received notification message. In addition, the wearable device 100 may display the content related to the received notification message, wherein the previous setting application has been terminated).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Palme’s teaching in the method of Vainas and Henry so that Bluetooth Low Energy technology can be employed to pair a mobile device and a wearable device to achieve low power consumption and secure link.

Regarding claim 3, Palme further teaches that “The method of claim 1, wherein the first combination of notification attributes includes an application name, a title, a subtitle, and message contents (Palme, in at least Fig. 7, 10A-10B and [0208-0209]).”

Regarding claim 5, Vainas and Palme further disclose that “The method of claim 4, wherein the first option includes at least one of a user identifier, an application identifier, or an notification type identifier (Vainas, in at least Fig. 2 and [0056], lines 8-12: … the one or more blending attributes may include the notification source ( e.g., the particular content application associated with the notification), notification type (e.g., calls (VOIP calls, instant messaging, e-mails, news, reminders), …) and (Palme, in at least Figs. 5A-5B & 6-7).”

Regarding claim 9, Vainas and Palme further disclose that “The method of claim 8, wherein determining that the combination of attributes of the new notification (Palme, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]: In operation 1703, the wearable device 100 may display the content included in the received notification message. In addition, the wearable device 100 may display the content related to the received notification message);  comparing each attribute of the retrieved given combination of the notification attributes with each corresponding attribute of the attributes of the new notification (Vainas, in at least Fig. 4 and entire [0059]: … In 402, internal notification ranking module 402 of wearable electronic device 12 receives a plurality of notifications from each of a plurality of notification sources. In particular embodiments, each of the plurality of notifications sources includes one or more of content applications 36a-36n. In 404, internal notification ranking module 402 determines a ranking score for each notification relative to the notifications received from the same notification source…, wherein ranking involves comparing); in response to determining that each attribute of the retrieved given combination of the notification attributes matches each corresponding attribute of the attributes of the new notification, retrieving the visual indicator animation associated with the given combination of notification attributes (Vainas, in at least Figs. 3 & 4 and [0048]) and (Henry, in at least Fig. 3 and col. 4, line 62-col. 5, line 2: another method of notification can be by image or video animation attachment for play by the customer phone. These are only but a few techniques that can be utilized to notify a customer of the incentive. Other conventional techniques can include notification by phone e-mail, computer e-mail, facsimile, customer paper billings, etc., via Wi-Fi, BLUETOOTH and other wired and wireless networks).”

Regarding claim 10, Vainas further discloses that “The method of claim 9 further comprising in response to determining that at least one of the attributes of the retrieved given combination of the notification attributes fails to match the corresponding attribute of the attributes of the new notification: retrieving a next combination of notification attributes from a second position in the list adjacent to the first position (Vainas, in at least Fig. 4 and entire [0059]: … In 402, internal notification ranking module 402 of wearable electronic device 12 receives a plurality of notifications from each of a plurality of notification sources. In particular embodiments, each of the plurality of notifications sources includes one or more of content applications 36a-36n. In 404, internal notification ranking module 402 determines a ranking score for each notification relative to the notifications received from the same notification source…); replacing the retrieved given combination of the notification attributes that has been loaded into the memory of the one or more processors with the retrieved next combination of notification attributes; and repeating the comparing operation (Vainas, in at least Figs. 3 & 4 and entire [0048]: … Priority queue manager 24 is configured to maintain a priority queue into which the blending module 22 outputs the blended notifications and determines whether a notification is to be presented to a user based upon the priority/notification class of a particular notification and/or a context state of the user. …).”

Regarding claim 11, Vainas further discloses that “The method of claim 9, wherein the storage device of the eyewear device comprises non-volatile storage, and wherein the memory of the one or more processors comprises volatile storage (Vainas, in at least Fig. 1 and [0051]: … Random Access Memory (RAM) is a type of volatile memory).”

Regarding claim 12, Vainas further discloses that “The method of claim 9 further comprising receiving from the mobile device an instruction to delete an entry from the list (Vainas, in at least [0048], last 6 lines: … when a particular notification is interacted with by the user, the notification is removed from the queue…).”

Regarding claim 13, Vainas further discloses that “The method of claim 9, wherein a first portion of the plurality of combinations of notification attributes is associated with a first user of the eyewear device, and wherein a second portion of the plurality of combinations of notification attributes is associated with a second user of the eyewear device (Vainas, in at least Fig. 2 and [0052]: User interface module 34 is configured to provide an interface to the user to allow user configuration and management of notifications. In particular embodiments, the user interface provided by user interface module 34 may include one or more of a graphical user interface, a button, a switch, a touch screen, a touchpad, or any other suitable user interface device, wherein the feature of multiple settings for multiple users of a device is well known in the art).”

Regarding claim 14, Vainas further discloses that “The method of claim 13 further comprising: determining, based on a Bluetooth Low Energy (BLE) connection between the eyewear device and the mobile device, an identity of the mobile device; and selecting between the first portion and the second portion of the plurality of combinations of notification attributes based on the identity of the mobile device (Vainas, in at least [0119]: … the one or more notification attributes includes at least one of content of the notification, a sender identity associated with the notification, a history of user interactions with previous notifications, and a device status).”

Regarding claim 15, Vainas further discloses that “The method of claim 14, wherein the determination that the combination of attributes of the new notification matches the first combination of notification attributes is performed based on the selection between the first portion and the second portion of the plurality of combinations of notification attributes (Vainas, in at least Fig. 4 and entire [0059]: … In 402, internal notification ranking module 402 of wearable electronic device 12 receives a plurality of notifications from each of a plurality of notification sources. In particular embodiments, each of the plurality of notifications sources includes one or more of content applications 36a-36n. In 404, internal notification ranking module 402 determines a ranking score for each notification relative to the notifications received from the same notification source…).”

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vainas (US 20170185650), Henry (US 8660522), and Palme (US 20160006710) in view of Lida (US 20190394638).

Regarding claim 16, Vainas, Henry, and Palme disclose the features of claim 1, and further disclose that “.The method of claim 1 further comprising: establishing an unencrypted Bluetooth Low Energy (BLE) link layer connection between the eyewear device and the mobile device; receiving, via the BLE connection, from the mobile device a request to activate notification alerts on the eyewear device (Vainas, in at least [0057], lines 1-10: Priority queue manager 24 is to maintain a priority queue into which the blending module 22 outputs the blended notifications and determines whether a particular notification is to be presented to a user based upon the classification of a particular notification and/or a context state of the user. If the conditions are met to output a particular notification, priority queue manager 24 outputs the particular notification from the queue to notify the user according to the classification of the notification and/or setting of the user) and (Palme, in at least Figs. 5A-5B, 6-7 & 10A-10B and [0262]);” but do not expressly disclose that switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device.
Lida teaches that “switching to an encrypted BLE link layer connection between the eyewear device and the mobile device in response to receiving the request to activate the notification alerts on the eyewear device (Lida, in at least Figs. 3D-3I: dedicated application on mobile phone is activated and the communication is password protected, i.e., encrypted).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lida’s teaching in the method of Vainas, Henry, and Palme so that switching to encrypted Bluetooth Low Energy connection would provide higher degree of communication link security.

Regarding claim 17, Palme further teaches that “The method of claim 16, wherein switching to the encrypted BLE link layer connection comprises presenting a Bluetooth dialog on the mobile device to establish the encrypted BLE link layer connection (Palme, in at least Figs. 1 & 5A, 10A-10B and [0138]: In operation 501, the wearable device 100 may receive a notification message including sender information from the device 200 connected to the wearable device 100 through short-range wireless communication…. the short-range wireless communication may include a near field communication (NFC), Bluetooth, Bluetooth Low Energy (BLE),…, wherein since Bluetooth 2.1, encryption has been mandatory after devices haven been paired).”

Regarding claim 18, Lida further teaches that “The method of claim 17 further comprising: detecting, by the eyewear device, a new mobile device with which to establish a BLE connection (Lida, in at least Fig. 6 and [0115]: When the near-field wireless communication unit 112 receives the connection request from the mobile phone 200 (S866), the control unit 101 controls the near-field wireless communication unit 112 to establish a connection of the non-encrypted communication path using the Bluetooth® Low Energy (S867). The processing of S866 corresponds to S606 in FIG. 6. The processing of S867 corresponds to S607 in FIG. 6); determining, by the eyewear device, that the notification alerts is in a disabled state for the new mobile device (inherent because secure connection is not established yet); and  in response to determining that the notification alerts is in the disabled state for the new mobile device, establishing the unencrypted Bluetooth Low Energy (BLE) link layer connection between the eyewear device and the new mobile device without presenting the Bluetooth dialog on the new mobile device (Lida, in at least Fig. 6 and [0115]: When the near-field wireless communication unit 112 receives the connection request from the mobile phone 200 (S866), the control unit 101 controls the near-field wireless communication unit 112 to establish a connection of the non-encrypted communication path using the Bluetooth® Low Energy (S867). The processing of S866 corresponds to S606 in FIG. 6. The processing of S867 corresponds to S607 in FIG. 6).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648